MEMORANDUM ***
John J. appeals from a judgment of conviction following a one-day bench trial after the judge found him guilty of assault with a dangerous weapon, and assault resulting in serious bodily injury, in violation of 18 U.S.C. § 113(a)(3), (6). We have jurisdiction under 28 U.S.C. § 1291 and we affirm.
John J. asserts that there was insufficient evidence to support his conviction because the victim in this case was intoxicated at the time of the incident and could not recall many events during the trial. In viewing the evidence in the light most favorable to the prosecution, there was sufficient evidence to support John J.’s conviction. See Jackson v. Virginia, 443 U.S. 307, 319, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.